Citation Nr: 1505631	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to August 1975 and from July 1976 to July 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Reno, Nevada RO.  In August 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  A transcript of the hearing is in the Veteran's record.  

In July 2009, the Veteran filed to reopen the claim of service connection for 
a low back disability.  In the December 2010 rating decision currently on appeal, the RO implicitly reopened the claim and addressed the issue on the merits.  Notwithstanding, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  

The issue of service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran initiated, but did not perfect, an appeal of a January 1994 rating decision that denied service connection for a low back disability based essentially on a finding that there was no evidence of a current diagnosis of such disability or of chronic disease or diagnosis in service; the January 1994 decision was confirmed in an unappealed July 1994 rating decision which reconsidered the claim based on newly received service treatment records, and continued the denial noting that the Veteran had failed to report for a VA examination.  

2. Evidence received since the July 1994 rating decision includes a September 2010 VA examination report that shows a current diagnosis of mild degenerative spondylosis of the lumbar spine; such evidence was not previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating such claim.  

3. A chronic low back disability was not manifested in service and is not shown to be related to the Veteran's service.  

4. It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.  


CONCLUSIONS OF LAW

1. Evidence received since the July 1994 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

2. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  With respect to the claim to reopen the claim for service connection for the back and the claim for service connection for tinnitus, inasmuch as the determination below constitutes a full grant of those claims, there is no reason to belabor the impact of the VCAA on those matters, since any notice error or duty to assist omission is harmless.

With respect to the claim for service connection for the back, by correspondence dated in August 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  The claims on appeal were readjudicated by the RO in a February 2013 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination of the back in September 2010.  The Board finds the examination report adequate with respect to the back issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Claim to Reopen

The Veteran initiated, but did not perfect, an appeal of a January 1994 rating decision that denied service connection for a low back disability based essentially on a finding that there was no evidence of a current diagnosis of such disability.  In the interim, a July 1994 rating decision reconsidered the claim based on newly received service treatment records, and continued the denial based on a finding that there was no evidence of a current disability.  The Veteran did not appeal the July 1994 denial, and no additional evidence was received within a year following that decision.  Therefore, the July 1994 decision is final.  See 38 U.S.C.A. § 7105.  

Evidence received since the July 1994 decision includes statements from the Veteran, the September 2010 VA examination report, and his testimony at the August 2011 DRO hearing.  The Veteran's statements and August 2011 DRO hearing testimony indicate that his back problems have increased since service, and that he had back problems "every now and then."  The September 2010 VA examination report indicates that the Veteran reported intermittent low back pain with remissions.  The examiner diagnosed mild degenerative spondylosis of the lumbar spine and opined that such disability was not caused by or a result of his service.  The examiner explained that X-ray changes and physical examination are compatible with his age and senescence; the records are silent for a period of approximately 17 years from 1993 to the present that would document continued complaints or treatment; and there is no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  

Such evidence considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability (i.e., current diagnosis of a back disability) and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold").  Accordingly, the Board finds such evidence is new and material, and that the claim must be reopened.  

De Novo Review

Having reopened the Veteran's claim of service connection for a low back disability, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  It is not in dispute that the Veteran has a low back disability, as mild degenerative spondylosis of the lumbar spine was diagnosed on September 2010 VA examination.  It is also not in dispute that he sustained back injuries in service.  November 1976 STRs show that he was treated for a chronic strain of the lumbar spine, and that he reported he had hyperextended his back 3 years earlier while playing baseball.  His STRs also show that in January 1977 he was seen for mechanical pain in the lumbosacral spine; X-rays of the lumbar spine were essentially negative.  In August 1980, he was seen for a lumbar strain, and in October 1981, he was seen for low back pain syndrome following an injury while lifting.  On April 1993 service separation examination, he reported that he had recurrent low back pain; clinical evaluation of the spine found low back pain.  

What the Veteran must still show to establish service connection for a low back disability is evidence of a nexus between such disability and his service/injuries therein.  The Veteran asserts that his current mild degenerative spondylosis of the lumbar spine is a "permanent" (i.e., chronic injury) that he sustained in service.  However, based on a close review of the evidence, the Board finds that the most probative evidence of record weighs against finding that his low back injuries are related to service.  

Arthritis of the thoracolumbar spine is not shown to have been manifested in the Veteran's first postservice year.  To the extent that any of the Veteran's lay statements can be construed as alleging that arthritis did manifest within the first postservice year or that his current back disability is otherwise related to service, the Board finds that he is not competent, as a layperson, to diagnose or provide an etiology for arthritis, as that disability is an insidious process identified by diagnostic testing, X-ray, or MRI.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given there is no competent evidence of arthritis within the first postservice year, service connection for such disability on a presumptive basis (for arthritis of the spine as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

As for the Veteran's own assertions, the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence and continuity of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, arthritis is among the diseases listed as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, however, the Veteran has not asserted that he has experienced continuity of symptoms since service; rather, his statements suggest that he historically had problems with his low back only intermittently.

The Board notes that on September 2010 VA examination, the Veteran reported that his back pain was intermittent with remissions.  At the August 2011 DRO hearing, he testified that his back "would come out every now and then," when his back "comes out...[t]hings are not normal for two weeks, maybe two and a half weeks," and that he had not "popped it in about maybe three to four months."  In light of the foregoing, the Board finds that the probative evidence of record is against a finding of continuity of symptomatology.  

Regarding whether the Veteran's low back disability is somehow otherwise related to his service/injuries therein, the September 2010 VA examiner opined that the Veteran's mild degenerative spondylosis is "not caused by or a result of" his service/injuries therein.  As the examiner's opinion reflects familiarity with the entire record, provides rationale that supports his opinion, and points to alternate etiology (age and senescence) for his low back disorder, the Board finds it to be highly probative and persuasive evidence.  


Tinnitus

At the August 2011 DRO hearing, the Veteran testified that his tinnitus began in about 1985-1986 in service and persisted.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  Here, the Board finds no reason to question the veracity of the Veteran's sworn testimony; there is nothing in the record that directly contradicts it.  STRs show that he denied having tinnitus in 1977 (prior to when he asserts tinnitus manifested), and reported hearing loss on his separation examination.  Hence, the Board finds the Veteran's statements regarding onset and persistence of tinnitus since service credible.  Although the September 2010 VA examiner opined that there was no audiometric threshold shift in service to support a claim of tinnitus relative to service, the examiner did not specifically discount the Veteran's account of onset of tinnitus in service (which the Board has found credible).  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  


ORDER


The claim of service connection for a low back disability is reopened; service connection for a low back disability is denied on de novo review.  

Service connection for tinnitus is granted.  


REMAND

With respect to the right ankle claim, the September 2010 VA examiner opined that there was no diagnosis present on examination.  The Board notes that May 2009 MRI of the right ankle from Brooke Army Medical Center (Brooke AMC) revealed an osteochondral defect in the posterior lateral talar dome, a partial tear of the peroneus longus and brevis, and a small displaced fragment of bone at the posterior aspect of the distal tibia consistent with remote trauma.  Additionally, a June 2009 private treatment record from Brooke AMC indicates that X-rays of the right ankle revealed extensive degenerative changes throughout his tibial talar joint including large anterior osteophytes in both the talus and distal tibia.  Although the radiological findings pre-date the appeal period, they reflect chronic disability (arthritis).  

Furthermore, on September 2010 VA examination, the examiner found instability, stiffness, and weakness that affected the motion of the right ankle, and indicated that X-rays did not reveal arthritis of the right ankle.  However, the VA examiner did not explain such findings which appeared to contradict the 2009 MRI and X-ray findings.  The examiner did not address whether the July 2009 diagnosis of right peroneal tendinitis and the May 2009 MRI and June 2009 X-ray findings (of degenerative changes and a displaced bone fragment consistent with remote trauma) are related to the Veteran's service/trauma therein.  Consequently, the Board finds the September 2010 VA examination inadequate.  A remand to obtain an addendum opinion that addresses the issues above is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain a medical opinion regarding whether or not the Veteran's right peroneal tendinitis and/or degenerative changes and displaced bone fragment are related to his service.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the degenerative changes of the right ankle, the displaced bone fragment due to remote trauma, and/or the partial tear of the peroneus longus and brevis are related to service (to include as due to right ankle sprains therein)?  Consider and discuss as necessary the April 1980 STR that shows a basketball injury and X-rays that did not reveal any fracture, and the May 2009 private treatment records from Brooke AMC that indicate the Veteran heard a pop and experienced pain in his ankle.  

A complete rationale/explanation is requested for all opinions provided.

2. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


